Citation Nr: 0622331	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  97-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for right knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1976 
and from November 1978 to November 1981.  This matter 
initially came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In a May 2003 decision, the Board denied, among other things, 
increased evaluations for residuals of a right ankle sprain, 
residuals of a left ankle sprain, chondromalacia patella of 
the right knee, and chondromalacia patella of the left knee.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 2004 
Order, the Court vacated the Board's decision with respect to 
the denial of those claims and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  Other issues adjudicated 
in the Board's May 2003 decision were not appealed and were 
properly dismissed by the Court.

The Board remanded the case in December 2004 with 
instructions that the veteran be notified that he may submit 
additional evidence with respect to his appeal, that the RO 
consider whether separate evaluations are appropriate for 
each knee on the basis of arthritis and instability, and that 
the RO consider additional evidence which was not previously 
considered in the most recent supplemental statement of the 
case.  These instructions have been followed, and the case is 
once again before the Board for review. 

FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's residuals of a right ankle sprain are 
manifested by dorsiflexion between 5 and 20 degrees and 
plantar flexion between 40 and 45 degrees, pain on motion, 
and no X-ray evidence of arthritis.

3.  The veteran's residuals of a left ankle sprain are 
manifested by dorsiflexion between 2 and 20 degrees and 
plantar flexion between 40 and 45 degrees, pain on motion, 
and no X-ray evidence of arthritis.

4.  The veteran's right knee chondromalacia patella is 
manifested by subjective complaints of pain and instability, 
with clinical findings showing full range of motion, no 
objective evidence of instability, and X-ray evidence of 
arthritis. 

5.  The veteran's left knee chondromalacia patella is 
manifested by subjective complaints of pain and instability, 
with clinical findings showing full range of motion, no 
objective evidence of instability, and X-ray evidence of 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected disabilities involving his ankles and knees.  In 
the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters to the veteran by the RO dated in November 2005 and 
March 2006 fully satisfy the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  These letters 
informed the veteran that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The March 2006 letter also notified the veteran of the type 
of evidence necessary to determine ratings and establish an 
effective date should his claims be granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
veteran's claims were not readjudicated after this letter was 
sent to the veteran, since the Board finds that the 
preponderance of the evidence is against each of these 
claims, any defect in the notice letter constitutes harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Hence, no further notice is needed.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  In a VA Form 21-4138 
(Statement in Support of Claim) dated in April 2006, the 
veteran indicated that he had received the RO's March 2006 
letter, but did not have any additional evidence to submit.  
The veteran was also provided with VA examinations to 
determine the nature and severity of his service-connected 
disabilities involving his ankles and knees.  These 
examination reports are adequate for rating purposes.  Thus, 
under the circumstances of this case, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.

II.  Ankle Sprains

The record shows that the veteran injured his ankles during 
numerous jumps as a paratrooper in service.  As a result, 
service connection was granted for residuals of right and 
left ankle sprains, with a 10 percent evaluation assigned for 
each ankle.  The veteran now claims that he is entitled to 
evaluations in excess of 10 percent for his ankle sprains.  
However, because the evidence shows only moderate limitation 
of motion of each ankle, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The veteran's ankle disabilities are currently evaluated 
under Diagnostic Code (DC) 5271.  This code provides a 10 
percent evaluation for moderate limitation and a 20 percent 
evaluation for marked limitation of motion of the ankle.  An 
evaluation higher than 20 percent is not provided under this 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.  

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  In addition, the Schedule for 
Rating Disabilities also provides some guidance by defining 
full range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.   

The medical evidence in this case shows that the each ankle 
is manifested by no more than moderate limitation of motion 
under DC 5271.  This evidence includes four VA examination 
reports.  First, a January 1997 report notes that both ankles 
demonstrated full range of motion.  Second, a January 1998 
report notes that both ankles demonstrated dorsiflexion of 5 
degrees and plantar flexion between 40 and 45 degrees.  
Third, a December 2002 report notes that the right ankle 
demonstrated dorsiflexion of 5 degrees and plantar flexion of 
40 degrees and that the left ankle demonstrated dorsiflexion 
of 2 degrees and plantar flexion of 42 degrees.  Finally, a 
July 2004 report notes that both ankles demonstrated 
dorsiflexion of 20 degrees and plantar flexion of 45.  

Thus, the only significant loss of motion is the 15 degree 
and 18 degree loss of dorsiflexion for both ankles listed in 
the January 1998 and December 2002 reports, respectively.  
However, these reports also show that both ankles exhibited 
plantar flexion of between 40 and 45 degrees, which is 
essentially normal with a possible 5 degree loss.  In 
addition, both ankles also demonstrated full range of motion 
when examined in January 1997 and July 2004.  In light of 
these findings, the evidence demonstrates that both ankles 
exhibit no more than moderate limitation of motion under DC 
5271.  As neither ankle demonstrates marked limitation of 
motion, neither ankle disability warrants a 20 percent 
evaluation under DC 5271.   

The Board also finds that an evaluation in excess of 10 
percent is not warranted for either ankle disability on basis 
of functional loss due to pain and/or weakness, as the 
veteran's complaints of pain are not supported by adequate 
pathology.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The veteran reported 
bilateral ankle pain at two personal hearings.  At a June 
1998 RO hearing, the veteran testified that his ankles were 
manifested by constant pain, instability, locking and 
cracking, with the left worse than the right, which prevented 
him from being able to run or engage in out outdoor 
activities.  He testified at a January 2003 Board hearing 
that his ankles caused extreme pain and would occasionally 
lock and produce a popping sensation.  He also reported 
difficulty using stairs and walking on uneven surfaces, 
although it is unclear whether he was attributing these 
problems to his knees or ankles. 

However, the veteran's subjective complaints of extreme pain 
are not supported by objective clinical findings.  The only 
objective evidence of pain is noted in the December 2002 VA 
examination report, which notes that pain was present on 
motion, particularly with inversion and eversion, and that 
the veteran's disabilities involving his ankles, knees and 
lower back was moderate and occasionally moderately severe.  
However, the July 2005 VA examination report notes that both 
ankles demonstrated full range of motion with no complaints 
of pain.  There was also no evidence of swelling or 
tenderness, and strength testing was 5/5.  X-rays of the 
ankles were also normal.  The examiner then concluded that 
there was no functional impairment or weakness involving 
either ankle, except for some incoordination of the left 
ankle.  The Board thus concludes that the 10 percent 
evaluation assigned for each ankle disability fully 
compensates the veteran's subjective complaints of pain and 
there is no objective clinical pathology to support higher 
evaluations.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 10 percent for either ankle disability.  In this regard, 
there is no evidence that either ankle is manifested by 
ankylosis (DC 5270 and 5272) or malunion of the ankle (DC 
5273).  See 38 C.F.R. § 4.71a, DCs 5270, 5272 and 5273 
(2005).  

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each ankle disability due to residual sprains.  In short, 
both ankles demonstrate no more than moderate limitation of 
motion under DC 5271, with no significant objective evidence 
to account for his subjective complaints of pain.  
Accordingly, the appeal is denied.

III.  Right and Left Knee Disabilities

The record also shows that the veteran injured his knees as a 
result of his parachute jumps in service.  Service connection 
was eventually granted for chondromalacia patella of the 
knees, with a 10 percent evaluation assigned for each knee.  
The veteran now claims that he is entitled to evaluations in 
excess of 10 percent for each knee disability.  However, 
because the evidence shows that both knees are stable and 
exhibit no significant limitation of motion, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.   

Each knee disability has been evaluated as 10 percent 
disabling under DC 5010 (painful motion due to arthritis) and 
DC 5257 (subluxation and lateral instability).  However, 
because both knee joints appear stable, without subluxation 
or lateral instability, the Board finds that a compensable 
evaluation under DC 5257 is not warranted.  The Board will 
therefore evaluate the veteran's knee disabilities under DC 
5010.  

This Diagnostic Code provides that traumatic arthritis, 
substantiated by X-ray findings, is to be evaluated under DC 
5003 for degenerative arthritis, which in turn provides that 
such disability will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 
5003.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for either 
knee disability.  The pertinent evidence includes four VA 
examination reports.  The January 1997 examination report 
notes that both knees demonstrated full range of motion.  The 
January 1998 examination report notes that both knees 
demonstrated zero degrees of extension and between 140 and 
145 degrees of flexion.  The December 2002 examination report 
notes that both knees demonstrated zero degrees of extension 
and 135 degrees of flexion.  Lastly, the July 2004 
examination report notes that the right knee demonstrated 
zero degrees of extension to 135 degrees of flexion, and that 
the left knee demonstrated zero degrees of extension to 135 
degrees of flexion.  

These findings do not approximate the criteria for a 
compensable evaluation under DC 5260 or DC 5261, and 
essentially reflect normal range of motion.  See 38 C.F.R.     
§ 4.71, Plate I (defining normal range of motion for the leg 
as zero degrees of extension and 140 degrees of flexion).  
However, a 10 percent evaluation is warranted for each knee 
disability on the basis of the veteran's complaints of 
painful motion as well as x-ray evidence of arthritis noted 
in the July 2004 VA examination report.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (199) (holding that a painful 
major joint or group of joints affected by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a 10 percent 
rating, even though there is no actual limitation of motion).  
However, since neither knees meets the criteria for a 
compensable evaluation under DC 5260 or DC 5261, there is 
simply no basis to assign an evaluation in excess of 10 
percent for either knee disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  

The Board points out that, in a precedent opinion, the VA 
General Counsel held that separate ratings may be assigned 
under DC 5260 (limitation of flexion) and DC 5261 (limitation 
of extension) for disability of the same joint.  VAOPGCPREC 
9-2004 (September 17, 2004).  However, since the veteran has 
been able to fully extend both knees to zero degrees, 
separate ratings are not warranted for limitation of 
extension and limitation of flexion for either knee.

The Board also finds that separate evaluations are not 
warranted for either knee disability under DC 5257, which 
pertains to recurrent subluxation or lateral instability of 
the knee.  38 C.F.R. § 4.71a.  The authority for separate 
evaluations under these codes comes from an opinion from VA's 
General Counsel, which states that separate ratings may be 
assigned under DC 5257 and DC 5003 for a knee disability 
involving instability and arthritis.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).

A separate evaluation under DC 5257 is not warranted for 
either knee disability, as the veteran's complaints of 
instability are not supported by the objective clinical 
findings.  The veteran testified at his hearings that both 
knee were unstable and would occasionally give out.  Several 
VA examiners also noted that the veteran arrived at his 
examinations wearing knee braces.  However, the four VA 
examination reports show that both knees are stable.  In this 
regard, the January 1997 examination report notes that 
McMurray and Lachman testing were negative; the January 1998 
examination report notes that the cruciate and collateral 
ligaments were stable; the December 2002 VA examination 
report notes that both knees were stable with no ligamentous 
instability on varus or valgus stress testing; and the July 
2004 examination report notes that the cruciate and 
collateral ligaments were stable.  

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements in support of his claims.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  Since the clinical evidence shows no instability 
of either knee joint, the Board finds that the preponderance 
of the evidence is against separate evaluations for either 
knee under DC 5257 due to recurrent subluxation or lateral 
instability.  

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each knee disability due to chondromalacia patella.  In 
short, neither knee demonstrates instability or compensable 
limitation of motion under applicable diagnostic codes.  
Accordingly, the appeal is denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is simply no medical evidence that any of 
the veteran's service-connected disabilities at issue have 
independently resulted in marked interference with employment 
beyond that contemplated in the assigned schedular ratings.  
The veteran maintains that he was forced to leave his job as 
a counselor with the Federal Bureau of Prisons because his 
ankle and knee disabilities precluded him from being able to 
perform the duties of that job.  The evidence of record, 
however, shows that the veteran was medically retired from 
his job because of psychiatric problems.  

In a February 2000 letter, a VA nurse practitioner provided a 
letter to the Federal Bureau of Prisons stating that the 
veteran had orthopedic problems but that he "can perform the 
duties that constitute his work at your agency."  A June 
2000 VA outpatient treatment record notes that the veteran 
had been on medical leave from his job since May 2000 because 
of mental disability while he was in the process of applying 
for medical retirement.  It was noted that the veteran was 
dangerous, with thoughts of harming the supervisory staff.  
Shortly thereafter the veteran was medically retired because 
of his psychiatric disability.  

The record also shows that a January 2006 rating decision 
awarded the veteran a total disability evaluation due to 
individual unemployability (TDIU) largely due to his service-
connected psychiatric disorder, which was increased to 70 
percent by virtue of that decision.  In awarding a TDIU, the 
RO relied on an August 2005 psychiatric examination report, 
which attributes the veteran unemployability to his 
irritability, with no mention of his orthopedic disabilities 
concerning his ankles and knees. 

Although the veteran's disabilities involving his ankles and 
knees may impact his ability to work, such impairment has 
already been contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
right ankle sprain is denied.

An evaluation in excess of 10 percent for residuals of a left 
ankle sprain is denied.

An evaluation in excess of 10 percent for right knee 
chondromalacia patella is denied.

An evaluation in excess of 10 percent for left knee 
chondromalacia patella is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


